PER CURIAM.
Two vehicles collided at a street intersection with plaintiff being injured. The defendant prevailed in the resulting negligence suit. We have carefully examined *350the record and find that the issues were properly for the jury and that the verdict was supported by adequate competent evidence.
As to the challenge based on questions during voir dire, it is our view that the matter rested within the discretion of the trial court and that no harmful or reversible error has been demonstrated. Mizell v. New Kingsley Beach, Inc., Fla.App.1960, 122 So.2d 225; Sims v. State, Fla.App.1966, 184 So.2d 217; Foley v. Revlon, Inc., Fla.App.1967, 200 So.2d 627.
Affirmed.
REED and WALDEN, JJ., and WILLIAMS, ROBERT L., Associate Judge, concur.